Case 1:20-cv-04633-ARR-SJB - Document 12 Filed 01/04/21 Page 1 of 5 PagelD #: 57

UNITED STATES DISTRIC COURT

EASTERN DISTRICT OF NEW YORK
aeannrmnenn neem nists seta pamasymemuaaaais 4

 

IGOR VLADOV,
APPLIED DISGNOSTICS INC.,

A NEW YORK CORPORATION
Civil Action No.: 20¢v4633

Plaintiff,
SUBPOENA DUCES TECUM
-against-

JULIA NABIULLINA, A/K/A
GULIYA NABIULLINA, A/K/A
JULIA GULIYA NABIULLINA,

Defendant.
To: Island Toyota

1591 Hylan Blvd
Staten Island, NY 10305

GREETINGS:

WE COMMAND YOU, that all business and excuses being laid aside, you and each of you shall
produce to the Law Office of Greg C. Gorodetsky, located at 1723 East 12" Street, Brooklyn,
NY 11229, within seven (7) days of receipt of this subpoena, but in any event no later than on
the January 20, 2020 in the forenoon at the time and place aforementioned, certain original or
certified documents consisting all the documents pertaining to the purchase of TOYOTA
TACOMA TRD SPORT 2016 VIN# 5TFCZ5AN9GX022090 purchased by Julia Nabiullina
and Igor Vladov on March 19, 2016. Please submit the documents from 03/19/16, the date of car
purchase to present, that are now in your custody and control either by original or duly certified
copies using the attached certification and delegation forms, to give evidence in this action on
part of Igor Vladov.

The Law Office of Greg C. Gorodetsky shall be responsible for all copying costs incurred in

complying with this subpoena.
Case 1:20-cv-04633-ARR-SJB Docurhent 12 Filed 01/04/21 Page 2 of 5 PagelD #: 58

Also, please fill out the enclosed certification and delegation forms and return them with
the requested records.
All records must be delivered by hand messenger or other method which provides proof

of delivery to the Law Office of Greg C. Gorodetsky located at 1723 East 12" Street, Brooklyn,
NY 11229.

PLEASE TAKE NOTICE, the failure to comply with this subpoena is punishable as a
contempt of Court and shall make you liable to the person on whose behalf this subpoena was

issued for a penalty not to exceed fifty dollars and all damages sustained by reason of your

failure to comply.

WITNESS, Hon. Sanket J. Bulsara, Magistrate Judge

Dated: 12/17/2020
Brooklyn, New York

  
   
 

f

Greg C. Gorddetsky Atto y at Law
1723 East 12th Strept
Brooklyn, New Ygrk 44229

Tel (718)-64574694

 
Case 1:

Date:

20-cv-04633-ARR-SJB Document 12 Filed 01/04/21 Page 3 of 5 PagelD #: 59

CERTIFICATION

I , authorized custodian/
or otherwise qualified person(s) who have the authority to make
this certification, hereby certify that the attached copies of the all
the documents pertaining to the purchase of TOYOTA TACOMA
TRD SPORT 2016 VIN# 5TFCZ5AN9GX022090 purchased by
Julia Nabiullina and Igor Vladov, on March 19, 2016, the date of
car purchase to present, are the true and complete reproduction
of the original records pertaining to aforementioned transfer and
closing.

 

I further certify to the best of my knowledge that these records
were made in the regular course of business of this Institution and
it is in the regular course of business of this Institution to make
such record, and such record was at the time of the condition, act,
transaction, occurrence, or event, or within reasonable time
thereafter.

SIGNATURE

 
Case 1:20-cv-04633-ARR-SJB ‘Docurnent 12

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

IGOR VLADOV,
APPLIED DIAGNOSTICS INC.,
A NEW YORK CORPORATION

Plaintiff,
-against-
JULIA NABIULLINA, A/K/A
GULIYA NABIULLINA, A/K/A
JULIA GULIYA NABIULLINA

Defendant.

TO: Island Toyot

1591 Hylan Blvd

Staten Island. NY 10305
FROM: Igor Vladov

To Whom It May Concern:

Filed 01/04/21 Page 4 of 5 PagelD #: 60

Civil Action No.: 20cv4633

AUTHORIZATION

I hereby authorize the release of the documents pertaining to TOYOTA TACOMA TRD

SPORT 2016 VIN# STFCZ5AN9GX022090 purchased by Julia Nabiullina and Igor Vladov,
on March 19, 2016 to the Law Office of Greg C. Gorodetsky located at 1723 East 12" Street,
Brooklyn, NY 11229. Please submit the documents from 12/10/16, the date of car purchase to
present, that are now in your custody and control either by original or duly certified copies,
which shall be submitted to Igor Vladov’s attorney, Greg C. Gorodetsky, being addressed to the
Law Office of Greg C. Gorodetsky, 1723 East 12'" Street, Brooklyn, NY 11229.

Dated: 12/17/2020

Signed and sworn before me,

On this /ptn day of Dek hh

 
 
 
 
 

 

NOTARYPUBLIC

IGOR VLADOV °

GREGORY Gor
‘0
Notary Public State ofhes tak
No, 02606072315

Qualified in Kin
Cc
Commission Expirae 04/01/2099
UNITED STATES DISTRIC COURT
EASTERN DISTRICT OF NEW YORK

 

 

IGOR VLADOV,
APPLIED DISGNOSTICS INC.,
A NEW YORK CORPORATION
Civil Action No.: 20cv4633
Date Summons filed:
Plaintiff,
-against-

JULIA NABIULLINA, A/K/A
GULIYA NABIULLINA, A/K/A
JULIA GULIYA NABIULLINA

pnt

Signature (Rule 130-1.1-a) oe oP 7
Print name beneath
Greg C. Gorodetsky

f

Attorney for Defenda
Office and Post Office Address, Telephone

 

 

 

Greg C. Gorodetsky
1723 East 12" Street
Brooklyn, New York 11229
Tel: (718)-645-4604
Fax: (718) - 645-2467
Email: springweal@aol.com

 

 

To

Attorney(s) for

 

Service of a copy of the within is hereby admitted.
Dated

 
